DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gstrein (US 2019/0363008).
As to claim 1, Gstrein teaches a semiconductor device comprising one or more multilayer interconnections (Fig. 1F), comprising: two or more first level conductors (110), one or more second level conductors (128) separated by a first dielectric material (120), and at least one via conductor (bottom of 128) extending through the first dielectric material (120) and coupling at least one second level conductor (128) to at least one first level conductor (110, [0028], [0032], [0042]); wherein a lateral width of a lower portion of the at least one via conductor (bottom of 128) corresponds with a lateral width of the at least one first level conductor (110, fig. 1F); and wherein a second first level conductor (110 not connected to 128) is covered by a second dielectric material (118), wherein the second dielectric material (118) is a different dielectric material than the first dielectric material (120, [0043]), and wherein the lateral width of the second dielectric material corresponds to the lateral width of the second first level conductor (fig. 1F).
As to claim 2, Gstrein further teaches the second dielectric material is a dielectric with higher removal selectivity than the first dielectric material ([0043], first dielectric 120 is removed to form the via while second dielectric 120 remains, thus it has a higher removal selectivity).
As to claim 3, Gstrein further teaches the second dielectric material is a dielectric comprising one or more materials selected from the group consisting of aluminum, zirconium, yttrium, hafnium, and titanium ([0043]).
As to claim 4, Gstrein further teaches a cavity through the first dielectric material filled with a metal material to form a via between the first layer metal conductor and the second layer metal conductor (Fig. 1E, [0044]).
As to claim 5, Gstrein further teaches the second dielectric materials a dielectric material with a low dielectric constant comprising at least one material selected from the group consisting of silicon, oxygen, carbon, and nitrogen ([0043]).
As to claim 7, Gstrein teaches a method of forming a semiconductor device (Fig. 1F) comprising: supplying a substrate (102) comprising two or more first level conductors (110) separated by a third dielectric material (104, [0028]); depositing a first inhibitor 118) over the first level conductors (110, [0032]); depositing a fourth dielectric material (120) on a portion of a surface of the substrate not overlaid by the first inhibitor (fig. 1D, [0032] – [0033]); depositing a first dielectric material (122) over the surface of the substrate (Fig. 1E, [0044]); and forming a via (128) coupled to one of the first level conductors ([0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gstrein.

As to claim 6, Gstrein further teaches the second dielectric material has a thickness that is greater than or equal to 5 angstroms and less than or equal to 70 nanometers ([0015], not explicitly taught but obvious as this device is fabricated in these parameters).

Allowable Subject Matter
Claims 14-20 are allowed and claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 8 and 14, the prior art fails to teach depositing a second inhibitor over the third dielectric material and the fourth dielectric material; depositing a second dielectric material on surfaces of the substrate that are not coated by the second inhibitor ; forming a cavity through the first dielectric layer; and filling the cavity with a metal material to form a via between at least one first level metal conductor and a second level metal conductor. The second inhibitor is deposited either sequentially with or consecutively to the deposition of the first inhibitor. There is no intervening dielectric deposition.
Claims 9-13 and 15-20 are allowable at least because they depend from allowable claims 8 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/4/22